Citation Nr: 0303088	
Decision Date: 02/21/03    Archive Date: 03/05/03

DOCKET NO.  97-18 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased initial (compensable) rating for 
the residuals of an appendectomy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel




INTRODUCTION

The veteran's DD Form 214 shows active service from February 
1982 to September 1995 and 7 years, 9 months and 27 days of 
prior service. 

This case came initially before the Board of Veterans' 
Appeals (Board) on appeal from a May 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.  At present, after remands to the RO 
in March 1999 and April 2001, the veteran's case is once 
again before the Board for appellate adjudication.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the appeal.

2.  The veteran's residuals of an appendectomy have been 
characterized by a well-healed, non-tender, 4 centimeters 
right lower quadrant scar with some slight discomfort at the 
inguinal ring.  The scar is not painful, adherent, ulcerated, 
or poorly nourished, and it is not productive of any 
limitation of motion.

3.  Prior to and as of August 30, 2002, the veteran's 
residuals of an appendectomy have not been characterized by a 
scar productive of limitation of function of the part 
affected, a poorly nourished scar with repeated ulceration, 
or a tender and painful scar on objective demonstration. 

4.  As of August 30, 2002, the veteran's residuals of an 
appendectomy have not been characterized by a scar productive 
of limitation of function of the part affected, or productive 
of limited motion or is deep and occupies an area exceeding 6 
square inches (39 sq. centimeters).  In addition, the 
appendectomy scar has not been productive of limited motion 
but is superficial occupying an area of 144 square inches 
(929 sq. centimeters) or greater, is not superficial (i.e. 
one not associated with underlying soft tissue damage) and 
unstable (i.e. one with frequent loss of covering of skin 
over the scar), and is not superficial or painful on 
examination.


CONCLUSION OF LAW

The criteria for an initial (increased) compensable rating 
for residuals of an appendectomy have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2002);  
38 C.F.R. §§ 3.321, 4.1- 4.14, 4.118, Diagnostic Codes 7803, 
7804, 7805 (2001);  38 C.F.R. §§ 3.321, 4.1- 4.14, 4.118, 
Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (effective as 
of August 30, 2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is satisfied that all 
assistance to the appellant by VA has been provided, as 
required by law regarding the issue addressed in this appeal.  
On November 9, 2000, the President signed the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5103A (West 
Supp. 2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. 
§ 3.159), which modified the circumstances under which VA's 
duty to assist claimants applies, and how that duty is to be 
discharged.  The law affects a case such as this because the 
claim was pending on the date of enactment of the new law.  
This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  The new law also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits. 

In August 2001, VA issued regulations to implement the VCAA.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  66 Fed. Reg. 45,620, 45,629 
(August. 29, 2001).  Accordingly, in general where the record 
demonstrates that the statutory mandates have not been 
satisfied, the regulatory provisions likewise are not 
satisfied.  However, in this case, for the reasons set forth 
below, the VA has complied with the VCAA, as well as the 
recent implementing regulations.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West Supp. 2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
has been informed of the evidence needed to prove the claim 
on appeal via the May 1996 rating decision, the June 1996 
statement of the case, the supplemental statements of the 
case issued between 1998 and 2002, and the VA letters issued 
May 2001 and October 2002.  Specifically, the veteran has 
been informed of the need to show that his residuals of an 
appendectomy are more severe than currently evaluated under 
the applicable diagnostic code.  Additionally, the veteran 
was scheduled for and underwent VA examinations in 1996 and 
2002.  Furthermore, via a May 2001 RO letter, the veteran was 
given specific information with respect to the VCAA and of 
the changes in the law and VA duties pursuant to the 
enactment of the VCAA.  Moreover, via an October 2002 Board 
letter, the veteran was informed of the changes in the rating 
criteria for evaluating skin disorders, effective as of 
August 30, 2002.  No response to either letter was received 
from the veteran.  The notification requirement has therefore 
been satisfied.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West Supp. 2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159(c)).  In this 
case, all known and available relevant medical records, 
including the service medical records and additional VA 
examinations and records have been obtained and associated 
with the claims file.  Furthermore, the appellant was given 
the opportunity to present testimony at a personal hearing, 
but he declined to take advantage of such opportunity.  Thus, 
the duty to assist requirement has been satisfied as well.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Essentially, the Board finds that VA has done everything 
reasonably possible to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA and 
the applicable regulatory changes published to implement that 
statue.

In this case, in a May 1996 rating decision, the veteran was 
granted service connection and assigned a 0 percent 
evaluation for the residuals of an appendectomy, which 
include a scar, under Diagnostic Code 7805, effective October 
1995.  Subsequently, in May 1996, the veteran expressed 
disagreement with the 0 percent initial rating assigned for 
his residuals of an appendectomy.  Hence, the case is before 
the Board for appellate review.

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2002).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In addition, 
an appeal from the initial assignment of a disability rating 
requires consideration of the entire time period involved, 
and contemplates "staged ratings" where warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7 (2002).

During the pendency of the veteran's appeal, the rating 
criteria for evaluating skin disorders were changed, 
effective August 30, 2002.  In Karnas v. Derwinski, 
1 Vet. App. 308 (1991), it was held that when the law or 
regulations change after a claim has been allowed, but before 
the appeal process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or permitted the Secretary to do otherwise 
and the Secretary did so.  See DeSousa v. Gober, 
10 Vet. App. 461, 465-67 (1997).  However, the new rating 
criteria did not have retroactive application prior to 
August 30, 2002.  38 U.S.C.A. § 5110(g) (West 1991).  Given 
the changes in the rating criteria, the Board will evaluate 
the veteran's residuals of an appendectomy under both the old 
and new criteria for evaluating skin disorders (as effective 
prior to and as of August 30, 2002).

As noted above, the veteran's residuals of an appendectomy 
are currently rated under Diagnostic Code 7805.  However, the 
Board will also consider other potentially applicable 
Diagnostic Codes, which in this case include Diagnostic Codes 
7803 and 7804 for the period including prior to August 20, 
2002; and Diagnostic Codes 7801, 7802, 7803 and 7804 as of 
August 20, 2002.  See Butts v. Brown, 5 Vet. App. 532 (1993) 
(implicitly holding that the BVA's selection of a Diagnostic 
Code may not be set aside as "arbitrary, capricious, an abuse 
of discretion, or otherwise not in accordance with law," if 
relevant data is examined and a reasonable basis exists for 
its selection) (Citations omitted).

Prior to August 30, 2002, under Diagnostic Code 7805, a 
disability evaluation for scars was assigned in proportion 
with the limitation of function of the part affected.  See 38 
C.F.R. § 4.118, Diagnostic Code 7805 (2001).  Additionally, a 
10 percent evaluation, which was the maximum allowed, was 
warranted for scars (other than burn scars or disfiguring 
scars of the head, face or neck), if superficial, poorly 
nourished with repeated ulceration; or superficial, tender 
and painful on objective demonstration. 38 C.F.R. § 4.118, 
Diagnostic Codes 7803 and 7804 (2001).

As of August 30, 2002, Diagnostic Code 7805, continues to 
allow for the assignment of a disability evaluation for scars 
in proportion with the limitation of function of the part 
affected.  See 38 C.F.R. § 4.118, Diagnostic Code 7805 
(effective as of August 30, 2002).  Additionally, for the 
veteran to be assigned an increased initial rating in excess 
of 0 percent under Diagnostic Code 7801, he must show that he 
has scars on other than the head, face or neck, that are deep 
or cause limited motion, warranting a 10 percent evaluation 
if they occupy an area or areas exceeding 6 square inches (39 
sq. centimeters).  See 38 C.F.R. § 4.118, Diagnostic Code 
7801 (effective as of August 30, 2002).  Additionally, a 10 
percent rating may be assigned under Diagnostic Code 7802 if 
the veteran shows that he has scars other than on the head, 
face, or neck that are superficial and do not cause limited 
motion, and occupy an area or areas 144 square inches (929 
sq. centimeters) or greater.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7802 (effective as of August 30, 2002).  
Under Diagnostic Code 7803, a 10 percent rating is warranted 
for scars that are superficial and unstable.  See 38 C.F.R. § 
4.118, Diagnostic Code 7803 (effective as of August 30, 
2002).  An unstable scar is one where, for any reason, there 
is frequent loss of covering of skin over the scar; and a 
superficial scar is one not associated with underlying soft 
tissue damage.  See id., Notes 1 and 2.  Lastly, under 
Diagnostic Code 7804, a 10 percent rating is assigned for 
scars that are superficial or painful, upon examination.  See 
38 C.F.R. § 4.118, Diagnostic Code 7804 (effective as of 
August 30, 2002).

With respect to the evidence of record, the evidence shows 
the veteran was granted service connection and a 0 percent 
rating for the residuals of an appendectomy as he was treated 
for appendicitis during his active service.  The service 
medical records show that in November 1991 he underwent an 
appendectomy.  However, the veteran's May 1995 retirement 
examination report does not show evidence of a painful or 
tender scar.

In June 1996, the veteran underwent a VA examination which 
revealed he had a history of appendectomy in 1991.  At this 
time he had scars from previous operations, including the 
appendectomy and bilateral inguinal herniorrhaphies.  
However, most of the veteran's problems/complaints and 
functional limitations at this time were related to back 
problems.  The veteran's diagnoses included osteoarthritis of 
the cervical and lumbar spine with radiculopathy.

Pursuant to the March 1999 Board remand, the veteran was 
again examined by VA in April 1999.  However, per an April 
2001 Board remand, an additional examination was requested on 
remand as the April 1999 VA examination failed to address the 
veteran's appendectomy scar, although it fully discussed the 
veteran's other service connected scars related to his 
hernias/herniorrhaphies.

In April 2002, the veteran was once again examined by VA.  At 
this time, he presented evidence of a right lower quadrant 
appendectomy scar measuring 4 centimeters in length, which 
was non-tender over the McBurney's point.  He also had a 
right inguinal scar which was slightly tender, and a left 
groin well-healed non-tender scar.  The veteran was diagnosed 
with well-healed bilateral herniorrhaphy and appendectomy 
scars with no signs of recurrence.  More importantly, the 
examiner noted that the veteran's scars were not tender, 
painful adherent, ulcerated, or poorly nourished.  No 
limitation of motion was deemed to be produced by the scars, 
although the veteran had some slight discomfort at the 
inguinal ring.

Upon a review of the evidence, the Board finds that, prior to 
and as of August 30, 2002, the veteran's residuals of an 
appendectomy have been characterized by a well-healed, non-
tender, 4 centimeter right lower quadrant appendectomy scar.  
The evidence further shows that the veteran's scar is not 
painful, adherent, ulcerated, or poorly nourished, as well as 
that it is not productive of any limitation of motion, 
although he has some slight discomfort at the inguinal ring.

It is clear from the evidence of record that, prior to and as 
of August 30, 2002, the veteran's scar has not been 
characterized by limitation of function of the part affected, 
poorly nourished with repeated ulceration, or tender and 
painful on objective demonstration.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804, 7805 (2001).  As such, the Board 
finds that an increased (compensable) initial rating in 
excess of 0 percent for the residuals of an appendectomy is 
not warranted effective prior to and as of August 30, 2002 
under the old criteria for evaluating skin disorders.

Additionally, the Board finds that an increased initial 
rating in excess of 0 percent for the residuals of an 
appendectomy is not warranted as of August 30, 2002 under the 
new criteria for evaluating skin disorders.  Specifically, 
the veteran's scar is not productive of limitation of 
function of the part affected, or productive of limited 
motion or is deep and occupies an area exceeding 6 square 
inches (39 sq. centimeters).  As well, the veteran's 
appendectomy scar is not productive of limited motion and is 
not superficial occupying an area of 144 square inches (929 
sq. centimeters) or greater, is not superficial (i.e. one not 
associated with underlying soft tissue damage) and unstable 
(i.e. one with frequent loss of covering of skin over the 
scar), and is not superficial or painful on examination.  See 
38 C.F.R. § 4.118, Diagnostic Code 7801, 7802, 7803, 7804, 
7805 (effective as of August 30, 2002).

For the foregoing reasons, the Board finds that the initial 
rating assigned for the veteran's residuals of an 
appendectomy is appropriate, and the criteria for an 
increased initial (compensable) disability rating have not 
been met for any period during the pendency of the appeal.  
As the preponderance of the evidence is against the veteran's 
claim, the claim is denied.  Under these circumstances, the 
doctrine of reasonable doubt is not for application.  See 38 
U.S.C.A. §§ 5103A, 5107(b); 66 Fed. Reg. 45630-45632 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Lastly, the potential application of various provisions of 
Title 38 of the Code of Federal Regulations (2001) have been 
considered whether or not they were raised 


by the appellant as required by the Court's holding in 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The 
Board has considered whether an extra-schedular 
evaluation pursuant to the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2002) is warranted.  In the instant case, 
however, the veteran had neither shown nor contended that his 
residuals of an appendectomy cause marked interference with 
employment (i.e., beyond that contemplated in the currently 
assigned evaluation) or the need for frequent periods of 
hospitalization, or have otherwise rendered impracticable the 
application of the regular schedular standards.  

Specifically, the Board finds that the medical evidence of 
record simply does not show that the veteran's disability, 
per se, is productive of marked interference with employment.  
In this respect, the law is clear that only those with 
specialized medical knowledge, training, or experience are 
competent to provide evidence on these issues.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1991).  To the extent that the 
claimant may experience functional impairment due to the 
service-connected disability addressed here, the Board finds 
that such impairment is contemplated in the currently 
assigned rating. 

With respect to the disability at issue, the applicable 
rating criteria contemplate higher ratings.  However, the 
Board has not found the disability under consideration to be 
of such severity as to warrant assignment of a higher rating 
on a schedular basis than that indicated above.  Likewise 
then, referral for consideration for extra-schedular 
evaluations is not warranted here.  See Bagwell v. Brown, 9 
Vet. App. 237, 239 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).




ORDER

An increased initial (compensable) rating for the residuals 
of an appendectomy is denied.



		
A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals
	

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

